Case 1:18-mc-OOl74-TNI\/| Document 2 Filed 11/29/18 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF C()LUMBIA

IN RE SUBPOENA OF JAMES COMEY BY
AUTHORITY ()F THE HOUSE ()F

REPRESENTA TIVES OF THE CONGRESS ()F THE
UN[TED STA TES OF AMERICA

5 Miscellaneous Case No.

 

MOTION TO STAY CONGRESSIONAL PROCEEDINGS PURSUANT TO
CONGRESSIONAL SUBPOENA

James B. Comey, by and through undersigned counsel5 respectfully requests that the
Court stay the closed-door deposition of Mr. Comey pursuant to the subpoena issued by United
States House of Representatives Committee on the Judiciary (“Judiciary Cornrnittee”) on
November 21, 2018, until this Court rules on Mr. Comey’s pending Motion to Quash. The
subpoena requires Mr. Corney’s attendance at 10:00 a.m. on Monday, December 3, 2018 for a
closed-door deposition at the Rayburn House Ot`tice Building in Washington, D.C. In support of
this motion, Mr. Corney states as t`ollows:

l. District Courts have authority to stay proceedings where such a stay Would be an
appropriate exercise ofthe Court’s discretion, Rhl`nes v. Weber, 544 U.S. 269, 276 (2005);
Landis v. North Amerl'can Co., 299 U.S. 248, 254-55 (1936). lt is an appropriate exercise ofthe
Court’s discretion to enter a stay of an action Where there are pending proceedings that bear upon
the requested action to be stayed. Hussain v. Lewis, 848 F. Supp. 2d l, 2-3 (D.D.C. 2012)
(staying proceeding pending outcome of arbitration petition); [n re Lomzepam & Clorazepal‘e
Antitrust Litigation, 208 F.R.D. l (D.D.C. 2002) (staying proceedings pending decision of Rule

23($ petition); Chavous v. D.C, Fl`n. Responsibili/y & Mcmagemen/ Assistance Aulh., 201 F.R.D.

Case 1:18-mc-OOl74-TNI\/| Document 2 Filed 11/29/18 Page 2 of 5

1, 4 (D.D.C. 2001) (staying discovery pending resolution of“a motion which would be entirely
dispositive”).

2. lt is appropriate for the Court to relieve Mr. Comey of the obligation of appearing
for the closed-door deposition pending decision on the motion to quash because the motion is
entirely dispositive of whether Mr. Comey must appear for a closed-door deposition. Cf
Committee on the Judiciary OfU.S. Representalives v. Miers, 542 F.3d 909, 911 (D.C. Cir. 2008)
(staying compliance with a congressional subpoena Where a pending appeal would be dispositive
of the congressional proceedings).

3. The court is required to consider four factors in deciding a motion to stay:

(1) whether the stay applicant has made a strong showing that it is
likely to succeed on the merits; (2) whether the applicant will be
irreparably injured absent a stay; (3) whether issuance of the stay
will substantially injure the other parties interested in the
proceeding; and (4) where the public interest lies.

Nken v. Holder, 556 U.S. 418 (2009).

4. l\/Ir. Comey filed concurrently with the instant l\/lotion a l\/Iotion to Quash the
Congressional Subpoena. Mr. Comey moved to quash the subpoena, as set forth in more detail
in the accompanying l\/lemorandum in Support of the l\/lotion to Quash the Congressional
Subpoena, because the subpoena exceeds a proper legislative purpose, is issued in violation of
House rules, and is unduly harassing to l\/lr. Comey.

5. The Judiciary Committee will not suffer any prejudice or harm if the proceedings
are stayed pending a ruling from this Court. Mr. Comey is asking for a stay only until the Court

has an opportunity to rule on the pending l\/Iotion to Quash, which will dictate whether Mr.

Comey must appear for this closed-door deposition at all.

Case 1:18-mc-OOl74-TNI\/| Document 2 Filed 11/29/18 Page 3 of 5

6. Mr. Comey will suffer significant prejudice if the motion to stay is not entered.
As set forth in Mr. Comey’s Motion to Quash, Mr. Comey’s testimony will be subject to
selective leaking by members of the Judiciary Committee in furtherance of the Committee’s
abuse of these proceedings and harassment of witnesses who appear in closed-door depositions

7. The public interest largely favors staying the closed-door deposition pending this
Court’s ruling on l\/Ir. Comey’s l\/lotion to Quash. As set forth in the accompanying l\/Iotion to
Quash, the Judiciary Committee and the House Committee on Oversight and Government
Reform have conducted an investigation in a manner that exceeds a proper legislative purpose
insofar as members of the committees have established a practice of selectively leaking
witnesses’ testimony in order to support a false political narrative, while subjecting the witnesses
to a variety of abuse. Thus, a hearing on the Motion is in the public interest l\/Ioreover, the
investigation has been ongoing for several months and a delay adequate to accommodate the

Court’s consideration of the Motion is unlikely to unduly impede or prejudice the investigation

Case 1:18-mc-OOl74-TNI\/| Document 2 Filed 11/29/18 Page 4 of 5

For the foregoing reasons, Mr. Comey respectfully requests that the Court grant this

Motion and stay congressional proceedings pursuant to the subpoena issued on November 21,

2018 until such time as this court rules on Mr. Comey’s Motion to Quash.

Dated: November 29, 2018

Res e fully subl ` ' , ,

Vincent Cohen (No. 47148

D. Brett Kohlhofer (No. 1022963)
DECHERT LLP

1900 K Street, NW

Washington, D.C. 20006
Telephone: (202) 261-3300
Facsimile: (202) 261-3333
Vincent.Cohen@dechert.com

  

   

. Kelley*
Jeffrey Brown*
Kaitlyn N. Walsh*
DECHERT LLP

Three Bryant Park

1095 Avenue of the Americas
New York, NY 1003 6
Telephone: (212) 698-3580
Facsimile: (212) 698-0460
David.Kelley@dechert.com

Attorneysfor James B. C0mey

*Pro Hac Vice Admission to be Requested

Case 1:18-mc-OOl74-TNI\/| Document 2 Filed 11/29/18 Page 5 of 5

CERTIFICATE OF SERVICE

I hereby certify that on November 29, 2018 I caused the foregoing l\/[otion to Stay
Congressional Proceedings Pursuant to Congressional Subpoena to be served Via email on the

following counsel, who have consented to service by electronic means:

THOMAS G. HUNGAR

TODD B. TATELMAN

Office of the General Counsel of the
United States House of Representatives
219 Cannon House Office Building
Washington, D.C. 20515-6532
(202)-225-9700
Thomas.hungar@mail.house. gov
Todd.tatelman@mail.house.gov

D. Brett Kohlhofer

 

Case 1:18-mc-00174-TNI\/| Document 2-1 Filed 11/29/18 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

IN RE SUBPOENA OF JAMES COMEY BY i

AUTHOR]TY OF THE HOUSE OF i l\/liscellaneous Case No.
REPRESENTA TIVES ()F THE CONGRESS OF THE :
UNITED STA TES OF AMERICA '

|PROPOSED| ORDER

AND NOW, on this _ day of November/December, 2018, upon consideration of the
instant Motion to Stay Proceedings, it is hereby ORDERED and DECREED that the l\/lotion is
GRANTED and that the closed-door deposition pursuant to the November 21, 2018

Congressional Subpoena is Stayed.

 

Date United States District Judge

